Citation Nr: 0125016	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-04 058	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran performed active military duty from August 1941 
to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In May 1988, the veteran filed an original claim for service 
connection for skin cancer, to include as secondary to 
radiation exposure.  The RO denied this claim in a February 
1991 rating decision, which was based in part on a finding 
that the veteran had not been exposed to radiation in 
service.  In a statement to the RO, dated in February 1991, 
the veteran, by and through his service representative, 
contested the denial of the claim for service connection and 
argued that the evidence of record did support a finding of 
in-service radiation exposure.  As reflected by the record, 
the RO did not construe this statement as a notice of 
disagreement with the February 1991 rating decision.

The record discloses that the RO re-adjudicated the veteran's 
claim of ionized radiation, with the assistance of an 
attorney, pursuant to an order of the United States District 
Court for the Northern District of California (the District 
Court) in a lawsuit filed by the National Association of 
Radiation Survivors (NARS) against the VA.  In rating 
decisions of April and July 1993, the RO confirmed the 
February 1991 denial of service connection for skin cancer.  
However, based on the ruling of the United States Court of 
Appeals for the Ninth Circuit (the Ninth Circuit), which 
reversed the decision of the District Court, the RO notified 
the veteran and his attorney that it intended to take no 
further action to re-adjudicate the veteran's radiation claim 
unless new and material evidence was submitted in support of 
that claim.

By a separate rating decision of January 1996, the RO 
declined to reopen the claim of service connection for skin 
cancer, based on the finding that new and material evidence 
had not been submitted, and the veteran contested that 
determination.  The RO furnished the veteran a Statement of 
the Case in January 1996, which addressed the requirements to 
reopen a previously denied claim, and included the governing 
laws and regulations pertaining to the finality of RO 
decisions.  The veteran, by and through his attorney, filed a 
Substantive Appeal in March 1996.  In May 1997, a RO hearing 
officer reopened the claim of service connection for skin 
cancer.  In January 1999, the RO considered the claim on the 
merits and denied service connection for skin cancer, to 
include as secondary to radiation exposure.  The veteran 
again expressed his disagreement with the adverse 
determination.  In January 2000, the RO furnished the veteran 
a Statement of the Case, which addressed the governing laws 
and regulations applicable to the merits of the claim for 
service connection for skin cancer.

Given the procedural circumstances in this case, the Board 
construes the February 1991 statement as a valid notice of 
disagreement with the February 1991 rating decision.  See 
Gallegos v. Gober, 14 Vet. App. 50, 54 (2000).  As such, the 
Board determines that the veteran initiated and perfected his 
appeal in a timely manner, as regards the RO's initial denial 
of the skin cancer claim in February 1991, thereby requiring 
that the Board review the claim for service connection for 
skin cancer, to include as secondary to radiation exposure, 
on a de novo basis.  See 38 U.S.C.A. § 7105(a)-(d) (West 
1991); 38 C.F.R. § 3.160(c) (2001); cf. Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Additionally, in March 1996 and throughout the claims file, 
the veteran's attorney argues that there was clear and 
unmistakable error (CUE) in past rating decisions, which 
denied service connection for skin cancer.  However, as 
discussed above, the veteran has perfected a timely 
administrative appeal of the February 1991 rating decision, 
with respect to the skin cancer claim.  In doing so, the 
original claim filed in May 1988 was placed in appellate 
status by a jurisdiction conferring notice of disagreement, 
which extends to all subsequent RO adjudications on this same 
claim until it is finally resolved by the Board in this 
appeal.  See Hamilton v. Brown, 4 Vet. App. 528, 538 (1993).  
Thus, in light of the appellate status of the February 1991 
rating decision as well as those issued subsequently, there 
is no final RO decision on the claim of service connection 
for skin cancer which can be subject to a CUE attack.  See 
38 C.F.R. § 3.105(a) (2001) (a claim for CUE refers to an 
error that has been made in a final rating decision); Norris 
v. West, 12 Vet. App. 413, 419 (1999) (holding that absent a 
final decision on a particular claim, the question of review 
of a CUE claim is not involved in the disposition of this 
appeal).

Accordingly, the Board's appellate review will be limited to 
the issue listed on the cover page of this decision.


FINDINGS OF FACT

1.  The probative evidence of record shows that the veteran's 
skin cancer, to include basal and squamous cell carcinoma, 
was not present in service and first manifested more than 30 
years after the veteran's period of military service.

2.  The probative evidence of record show that the veteran 
does not have skin cancer, to include basal and squamous cell 
carcinoma, caused by any event that occurred during his 
period of military service, including exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  Skin cancer, to include basal and squamous cell 
carcinoma, was not incurred in service on the basis of the 
statutory and regulatory presumption pertaining to radiation-
exposed veterans nor under the regulatory criteria specific 
to radiogenic diseases.  38 U.S.C.A. § 1112(c ) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.309(d), 3.311 (2001).

2.  Skin cancer, to include basal and squamous cell 
carcinoma, was neither incurred in nor aggravated by service; 
and malignant tumors cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from August 1941 to 
March 1949.  His service medical records are negative for any 
findings or diagnosis pertaining to skin cancer.  
Examinations in August 1941, March 1943, November 1943 and 
June 1945 all show that his skin was normal.  His service 
personnel records show that he served aboard the USS 
ALBEMARLE. 

A fact sheet dated in March 1982 by the Defense Nuclear 
Agency (DNA) provides general information regarding the 
nuclear test personnel review program.  The fact sheet 
outlines the scope of the review program, the accomplishments 
of the program, the exposure levels in the atmospheric test 
program, the cross checks on exposure levels, and the health 
effects of ionizing radiation.

In a June 1985 letter to the veteran, the National 
Association of Atomic Veterans (NAAV) reported that the USS 
ALBEMARLE participated in certain test of atomic weapons.  
They reported that the USS ALBEMARLE participated in 
Operation Crossroads in 1946.  Their information was based on 
reports from the DNA fact sheet on Operation Crossroads, as 
well as a deck log summary for the USS ALBEMARLE.

A December 1985 pathology report shows that the veteran had 
basal cell carcinoma of the left shoulder.  A February 1987 
pathology report reveals the veteran had adenoid squamous 
cell carcinoma of the back.

In May 1988, the veteran filed a claim of service connection 
for skin cancer.  He stated that he had skin cancer in 1986 
and 1987.  In a statement received in May 1988, the veteran 
reported that he participated in the atom bomb tests at 
Bikini in 1946 (Crossroads).  He reported that he had skin 
cancer.

In June 1988, the RO sent the veteran a letter requesting 
information regarding his claim of service connection for 
skin cancer, as secondary to ionizing radiation.  In response 
to the RO's request, the veteran stated that he participated 
in the atomic bomb test in July 1946 at Bikini Isle.  He 
stated that the name of the operation was Crossroads.  He 
related that he was aboard the USS ALBEMARLE which was under 
Task Force 1.1.  He stated that he was a part of the Av-
aviation unit of the U.S. Navy.  He guessed that he was 5 
miles from the center of ground zero at the time of the 
explosion.  He stated that at the time of the explosion he 
was aboard ship in the open air, on the main deck.  He 
reported that several hours after the explosion, he moved to 
the middle of ground zero to pick up dead fish and water 
samples.  He stated that he did not wear a film badge.  He 
reported that his brother had colon cancer.

A January 1989 fact sheet from the DNA offered information on 
the epidemiology and nuclear test personal review.  The 
report noted that a study of Crossroad participants was being 
conducted.  The report stated that service personal who had 
radiation doses in excess of 5 rem were examined and studied.  
The report stated that in the aggregate, the findings of 
health studies were consistent with what would be expected 
for unexposed populations.  It was reported that this was not 
surprising because of the generally low radiation doses 
received by test participants.  The report related that it 
had been established that adverse health effects could result 
from high doses of ionizing radiation (e.g. 100 rem or more), 
but it was not known whether there were deleterious health 
effects from low doses of radiation (e.g. 5 rem).  It was 
reported that all of the studies have concluded that the 
doses received by most nuclear test participants were 
considerably less than these doses and considerably less than 
lifetime total doses from natural environment radiation.

In April 1990, the RO requested that the DNA provide the 
radiation dosage amount the veteran was exposed to in 
service.  

The DNA responded to the RO's request in June 1990.  The 
program manager of the nuclear test personnel review stated 
that Navy records confirmed that the veteran, while assigned 
to the USS ALBEMARLE (AV- 5), was present at operation 
Crossroads, an atmospheric nuclear test series conducted at 
Bikini Atoll in 1946.  It was noted that a historical account 
of the ALBEMARLE's activities was enclosed.  The agency 
reported that a careful search of dosimetry data revealed no 
record of radiation exposure for the veteran, but that a 
scientific dose reconstruction indicated that the veteran 
would have received a probable dose of zero rem gamma.  It 
was reported that the dose had no upper or lower error 
bounds.  It was also reported that a scientific dose 
reconstruction titled Neutron Exposure for DOD Nuclear Test 
Personnel indicated that due to the distance of the veteran's 
unit from the two Crossroads detonations, he had virtually no 
potential for exposure to neutron radiation.  The agency also 
reported that internally deposited radioisotopes in the body 
at levels associated with those experienced at atmospheric 
nuclear testing would present a minimal dose to the skin.  
Moreover, it was reported that there was no evidence to 
suggest that skin cancer was associated with radiation doses 
(external or internal) at the levels received by participants 
in atmospheric nuclear testing.  The report indicated that 
studies of medical treatment involving high skin dosage have 
implied a qualitative relationship between skin exposure in 
the range of 100s of rem and statistical increases in skin 
cancer, but these dose levels were several orders of 
magnitude above those received by atmospheric test 
participants.

Enclosed with the June 1990 DNA report was a copy of the 
history of the USS ALBEMARLE and a copy of an executive 
summary from the National Academy of Sciences (NAS).  This 
report addressed the accuracy of the radiation exposure 
information.

In September 1990, the RO referred the veteran's claim to VA 
Compensation and Pension Services.  The RO gave a brief 
summary surrounding the pertinent facts involving the 
veteran's claim.  The RO reported that: 

The veteran served in the Navy from March 
1943 to March 1949 and was honorable 
discharged.  He was assigned to the USS 
ALBEMARLE (AV-5) and was present at 
Operation Crossroads, an atmospheric 
nuclear test series conducted at Bikini 
Atoll from May 4, 1946 through August 5, 
1946.  A basal cell carcinoma was removed 
from the veteran's left shoulder in 
December 1985, and an adenoid squamous 
cell carcinoma was removed from the mid 
back in February 1987.  The veteran was 
26 years old at the time of the exposure.  
The DNA determined that a scientific dose 
reconstruction indicated that the veteran 
would have received a probable dose of 
zero rem gamma radiation.  He had 
virtually no potential for exposure to 
neutron radiation.  The time between 
exposure and the onset of the disease was 
39 years.  The veteran is male, and gave 
a history that his brother died of colon 
cancer.  The veteran has been retire 
since 1982.  The veteran previously 
worked as a mechanic until 1954.  There 
was no history of exposure to known 
carcinogens.

In December 1990, VA Compensation and Pension Services 
returned the veteran's claim back to the RO without any 
action.  The Director of VA Compensation and Pension Services 
noted the June 1990 letter from the DNA.  He stated that 
since all of the requirements of 3.311 have not been met, the 
case was being returned for referral to the rating board.

In February 1991, the RO denied a claim of service connection 
for skin cancer on a direct basis and as secondary to 
radiation exposure.  The RO determined that since there was 
no evidence that the veteran was treated for skin cancer in 
service, or prior to 1985, direct service connection was not 
warranted.  The RO also stated that since the veteran had no 
exposure to radiation, service connection was not warranted 
under the provisions of 3.311.  Lastly, the RO determined 
that the veteran did not have a radiogenic disease and thus, 
service connection was not warranted under 3.309.

The veteran's representative, in February 1991, argued that 
the veteran was in fact exposed to radiation.  He was noted 
to challenge the estimated radiation dosage as speculative.

A September 1992 laboratory report shows that the veteran was 
found to have left postauricular squamous cell cancer.

In a June 1993 letter, John F. Schmelzer, D.O., letter, 
stated that the veteran had been a patient of his since 
September 1980.  He stated he treated the veteran for 
multiple skin cancers during this period and that the veteran 
had multiple pre-cancerous (Actinic Keratoses) lesions 
removed by him over the years.  He noted that the veteran 
reported to him that he had participated in Operation 
Crossroads" in 1946 which involved atomic testing on the 
island of Bikini.

In July 1993, the RO confirmed and continued the February 
1991 denial of the claim of service connection for skin 
cancer.  In September 1993, the veteran's representative 
submitted argument on behalf of the veteran. The 
representative argued that section 3.311 was for application.  
He noted that the veteran was not afforded the opportunity to 
have a hearing.  He also averred that the veteran was not 
given the benefit of the doubt for being placed in a combat 
zone and under conditions where records of medical care and 
injuries were not recorded or adequately accounted.

In November 1993, the veteran was notified that claims based 
on radiation exposure were suspended.  Reportedly, the stay 
was lifted in November 1994.

In a March 1995 letter, Dr. Schmelzer related that the 
veteran had been under his dermatologic care since September 
1980.  He stated he treated the veteran for multiple skin 
cancers and pre-cancerous lesions during this period.  He 
related he had previously sent documentation of these skin 
cancers in the form of biopsy reports.  He stated that it was 
his opinion that because of the great number of skin cancers 
the veteran developed on the background of pigmented skin 
(rather than being lightly complexioned) that his exposure to 
ionizing radiation in 1946 played a causation role.

In a January 1996 rating decision, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen the claim of service connection for skin 
cancer, to include as secondary to ionizing radiation.

In a March 1996 substantive appeal, the veteran argued that 
new and material evidence had been submitted to reopen the 
claim of service connection for skin cancer.  He argued that 
service connection for skin cancer on a direct basis was 
warranted as he had submitted a medical statement linking his 
skin cancer to service.

A history of USS ALBEMARLE during operation crossroads is of 
record.  The report indicated that operation CROSSROADS 
consisted of Test Able (air detonation) and Test Baker 
(shallow underwater detonation).  The report shows that 
during Test Able, the ALBEMARLE was more than 155 mile to the 
southeast, moored inside Kwajalein Lagoon.  Test ABLE caused 
only minor radiological contamination to the lagoon and 
virtually no contamination to the non-target vessels such as 
ALBEMARLE.  The ALBEMARLE observed Test Baker from a range of 
approximately eight to ten miles.  The report indicated that 
overall, the radiation exposures for CROSSROADS were 
relatively low.  It was reported that approximately 99 
percent of all radiation exposures ranged from zero to 0.5 
rem gamma.  The highest recorded cumulative exposure for an 
individual at the operation was 3.72 rem gamma.  This 
exposure was within present national occupational radiation 
exposure guidelines which permit 5.0 rem gamma per year.

Received in September 1996 were two articles.  The first 
article was titled "VA hid data on effects on nuke test" and 
the second article was entitled "servicemen were exposed to 
fallout at bomb tests".

During a November 1996 RO hearing, the veteran testified that 
he had submitted new and material evidence to reopen the 
claim of service connection for skin cancer.  He noted that 
he had submitted a medical statement from Dr. Schmelzer which 
related his current skin cancer to service.  He testified 
that he was exposed to radiation during operation CROSSROADS.  
He related that he observed test Baker from the open deck.  
He stated that he collected samples from around the test 
site.  He stated that Dr. Schmelzer, his treating physician, 
stated that it was possible that his skin cancer could be 
related to radiation exposure.  He stated that his ship 
underwent decontamination.  He reported that his military 
occupational specialty was that of an aviation machinist and 
that he worked as an automotive technician after service.  He 
indicated he did not spend much time in the sun after 
service.  He reported he was first treated for skin cancer in 
1980.  The veteran's representative argued that the veteran's 
lay assertions should be accepted under the principles 
outlined in 38 U.S.C.A. § 1154.  At the close of the hearing, 
the veteran's representative submitted a written argument.  
In this argument, the representative asserted, in part, that 
the veteran had submitted new and material evidence to reopen 
his claim for service connection for skin cancer, and that 
direct service connection under 38 U.S.C.A. § 1110 was 
warranted.

In May 1997, a RO hearing officer determined that Dr. 
Schmelzer's statement to the effect that the veteran's 
exposure to ionizing radiation played a causation role in his 
development of skin cancer was new and material evidence, and 
reopened the claim of service connection for skin cancer.

In a July 1997, the VA Compensation and Pension Services 
submitted a letter to the Director of the Newark RO stating 
that the veteran's claims folder was being sent to their 
office.  They noted that the last dose summary provided by 
the Defense Special Weapons Agency (DSWA), and available in 
the claims folder, was dated June 26, 1990.  They indicated 
that due to the continuing reviews of the dose estimates by 
DSWA, certification must be dated within two years at the 
time of submission to this office.

In an April 1998 letter, the RO requested that the DNA 
provide a radiation dose estimate on the veteran.  The RO 
noted that the veteran's skin cancer appeared in 1986.

The veteran submitted a statement in May 1998 to the effect 
that he first had skin cancer in 1982, not in 1986.

The veteran submitted an article in May 1998 pertaining to 
the risks of getting skin cancer.  The article reported that 
the risk of getting skin cancer increased to 25 percent for 
people with three or more of the following conditions:  red 
or blond hair, heavy freckling on the back; a family history 
of skin cancer, scaly skin caused by sun damage (a condition 
known as actinic keratoses), three or more blistering 
sunburns as a child, and more than three years as a teen 
working at an outdoor summer job without sun protection.  In 
response to the article, the veteran stated that he had dark 
hair, no freckling, no family record of skin cancer, no scaly 
skin, no sunburns as a child, and no outdoor summer jobs.

In a September 1998 letter, the DSWA submitted a report from 
the nuclear test personnel review, electronics and systems 
directorate.  The report indicated that the veteran was a 
confirmed participant of operation CROSSROADS.  The person 
from the nuclear test personnel review stated that he was 
submitting a radiation dose assessment for the veteran as 
well as a CROSSROADS Fact Sheet.  He also submitted an 
Executive Summary from the National Academy of Sciences 
(NAS).  This report supported the accuracy of the radiation 
exposure information submitted.  The radiation dose 
assessment report included background information regarding 
operation CROSSROADS.  It was noted in the background section 
that in June 1988, the veteran stated that several hours 
after a shot, presumably Baker, his ship moved toward ground 
zero to pick up dead fish and water samples.  It was also 
noted that in May 1998, the veteran wrote to the DSWA that he 
handled the bottles that were picked up after test Baker at 
Bikini.  An external dose summary from radiation exposures at 
CROSSROADS related that personnel who remained aboard 
ALBEMARLE during CROSSROADS had no potential for exposure to 
initial gamma or neutron radiation, nor did their ship enter 
contaminated water after test Able or Baker.  Therefore, the 
only ALBEMARLE crewmembers who had potential for exposure to 
radiation during CROSSROADS were those who departed the ship 
and entered contaminated areas, or those who participated in 
the transfer of the contaminated water samples.  It was 
reported that drone boats that entered contaminated areas 
accumulated radioactive weapon debris on their external 
surfaces, thereby becoming potential sources of exposure for 
personnel who came close to them.  Based on radiological 
data, the intensity in the vicinity of a drone boat at 1430 
on July 25 could have been as much as 2.9 Roentgen per hour.  
That intensity would have decayed to 1.6 per hour by 1800 on 
shot day.  Assuming the veteran spent 5 minutes near each of 
the four drone boats during water sample embarkation, his 
dose from this source was 0.52 rem.  The estimate was 
considered an upper bound.  An external dose summary shows 
that the veteran's neutron dose was 0.000 rem.  While aboard 
the ALBEMARLE during July 1 through July 24 1946 the 
veteran's dose (rem) was 0.00.  During drone boat operations 
from July 25 to July 26, 1946, his dose was 0.52.  From July 
27, 1946 to February 1947 while aboard ALBEMARLE his dose was 
0.00.  He had an upper bound of 0.6 rem.  

The skin dose assessment revealed that the veteran accrued 
dose to his skin from beta and gamma radiation emitted by 
contaminants that adhered to the drone boats.  Alpha 
radiation did not contribute to this dose because of its very 
small range.  Based on time-dependent energy spectra of beta 
and gamma radiation from fission products, and the radiation 
transport code CEPXS/ONEDANT, the overall beta-to-gamma dose 
ratio at the height of the veteran's shoulder and middle back 
was about 10.  Thus, he could have accrued as much as 5.2 rem 
(beta plus gamma) to the skin of his left shoulder and middle 
back.  In sum, it was reported that the veteran's dose to the 
skin of his left shoulder and middle back was 5.2 rem.

The following references were used as support for the 
veteran's radiation dose assessment:

1.  "Operation CROSSROADS, 1946," Defense 
Nuclear Agency, DNA 6032F, 1 May 1984.
2.  "United States Nuclear Tests, July 
1945 through September 1992," U.S. 
Department of Energy, DOE/NV-209 (Rev. 
14), December 1994.
3.  "Report on Atomic Bomb Tests Able and 
Baker, Operation CROSSROADS, Part VII-
Special Reports Section (R_-Drone Board 
Operations," Vice Admiral W. H.P. Blandy, 
U.S. Navy, Commanding, XRD-207, September 
1946.
4.  Deck Log Remarks Sheets, USS 
ALBEMARLE (AV 5), 1946
5.  Military Service Record, the veteran, 
U.S. navy.
6.  The Bluejackets'Manual, U.S. Naval 
Institute, 1950.
7.  The Effects of Nuclear Weapons, S. 
Glasstone and P. Dolan, U.S. Department 
of Defense and U.S. Department of Energy, 
3rd Edition, 1977.
8.  "Analysis of Radiation Exposure for 
Naval Units of Operation CROSSROADS, 
Volume III-(Appendix B) Support Ships, " 
Defense Nuclear Agency, DNA-TR-82-05-V3, 
3 March 1982.
9.  "Radiological Clearance Report of USS 
ALBEMARLE (AV 5)," Office of the 
Commandant, U.S. Naval Base, Terminal 
Island (San Pedro), California, 4 October 
1946.
10.  "Dose Reconstruction for CROSSROADS 
UDT#3 Personnel," SAIC Memorandum, 17 
October 1994.
11.  "Calculation of Fission Product 
Gamma Ray and Beta Spectra at Selected 
Times after Fast Fission of U-238 and U-
235 and Thermal fission of U 235, SAI 
Report SAI-78-782-LJ/F, 23 February 1979.
12.  "User's Guide to CEPXS/ONEDANT: A 
One-Dimensional Coupled Electron-Photon 
Discrete Ordinated Dose Package, Version 
1.0," Sandia National Laboratories Report 
SAND 89-1661, September 1989.

In September 1998, the RO resubmitted the veteran's claim 
folder to the VA Director of Compensation and Pension 
Services for a determination as to whether service connection 
for skin cancer was warranted due to the veteran's radiation 
exposure while in the Navy.  The RO provided the following 
information to the Director of Compensation and Pension 
Services:  

The veteran served in the United States 
Navy from March 5, 1943 to March 3, 1949, 
and was honorably discharged.  The 
veteran was assigned to the USS ALBEMARLE 
(AV 5) and was present at operation 
Crossroads, an atmospheric nuclear test 
series conducted at Bikini Atoll from May 
4, 1946 through August 5, 1946.  A basal 
cell carcinoma was removed from the 
veteran's left shoulder on December 16,     
1955 [sic], and an adenoid squamous cell 
carcinoma was removed from the mid-back 
on February 16, 1987, while the veteran 
was under treatment by Dr. Schmelzer.  
The veteran was 26 years old at the time 
of exposure.  His dosage assessment as 
given by DNA was 5.2 rem (beta & gamma).  
The time between exposure and the onset 
of the disease was 39 years.  The veteran 
is a male and gives a history of his 
brother dying of colon cancer.  The 
veteran has been retired since 1982 and 
had previously worked as a mechanic until 
1954.  There was no history of exposure 
to known carcinogens.

In December 1998, the VA Director of Compensation and Pension 
Services sent a request for an opinion to the VA Under 
Secretary for Health.  The claims folder accompanied the 
request.  A summary of the pertinent evidence was discussed 
in the request.  The Director noted that:

1.  The veteran was diagnosed with basal 
cell carcinoma of the left shoulder in 
December 1985, squamous cell carcinoma of 
the mid back in February 1987, and 
squamous cell carcinoma of the left 
postauricular in September 1992.  It was 
noted that the veteran claimed service 
connection for skin cancer based on his 
exposure to ionizing radiation during 
service.
2.  Dr. John F. Schmelzer provided a 
letter to the RO, dated March 31, 1995, 
which stated that he had treated the 
veteran since September 1980 for multiple 
skin cancers and pre-cancerous lesions.
3.  The DSWA has confirmed that the 
veteran was a participant in Operation 
CROSSROADS in 1946.  A scientific dose 
reconstruction indicates the veteran 
would have been exposed to 0.6 rem gamma 
(upper bound 0.6 rem).  There was no 
exposure to neutron radiation.  The dose 
to the skin of the left shoulder and mid 
back was 5.2 rems.
4.  At the time of exposure the veteran 
was 26 years old. His skin cancer 
developed, according to the evidence in 
the file, 39 years later.  The veteran 
did not respond to the questions about 
employment history, other radiation 
exposure, or exposure to known 
carcinogens (including tobacco and 
sunlight).  He reported that his brother 
had colon cancer.
5.  Skin cancer is not a presumptive 
disease under 38 C.F.R. § 3.309(d) for 
radiation-exposed veterans.  

The VA Director of Compensation and Pension Services 
requested that the VA Under Secretary for Health review the 
available evidence and furnish an opinion as to whether it 
was likely, unlikely, or at least as likely as not, that the 
veteran's basal and squamous cell carcinomas resulted from 
exposure to ionizing radiation in service.  

In December 1998, the VA Chief Public Health and 
Environmental Hazard's Office (VA Under Secretary for Health) 
submitted an opinion as requested by the Director of VA 
Compensation and Pension Service.  The physician who provided 
the opinion noted that the DSWA estimated that the veteran 
was exposed to the following doses of ionizing radiation 
during military service: external neurtron-0.000 rem; 
external gamma-0.6 rem with an upper bound of 0.6 rem; and 
dose to skin of the left shoulder and middle back-5.2 rem.  
The physician stated that the CIRRPC Science Panel Report 
Number 6, 1988, does not provide screening doses for skin 
cancer.  It was reported that skin cancer usually was 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads.  It was also reported that excess numbers of 
basal cell cancers also have been reported in skin which 
received estimated doses of 9-12 rads in margins of 
irradiated areas (Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990, pages 325 to 327).  The 
physician stated that in light of the above, it was unlikely 
that the veteran's multiple squamous cell and basal cell skin 
cancers could be attributed to exposure to ionizing radiation 
in service.

In January 1999, the VA Compensation and Pension Service sent 
a letter to the RO.  They noted that they had received a 
medical opinion form the Under Secretary of Health which 
advised that the medical literature showed that skin cancer 
usually had been attributed to ionizing radiation at high 
doses of several hundred rads.  They also noted that the 
report indicated that excess numbers of basal cell cancers 
also have been reported in skin which received estimated 
doses of 9 to 12 rads in margins of irradiated areas.  They 
noted that the Under Secretary of Health opined that based on 
the veteran's dose estimates of an upper bound of 0.6 rem 
gamma and a dose to skin of the left shoulder and middle back 
of 5.2 rem, it was unlikely that the veteran's multiple 
squamous cell and basal cell skin cancers could be attributed 
to his exposure to ionizing radiation in service.  As a 
result of the this opinion, and following review of the 
evidence in its entirety, VA Compensation and Pension 
Services stated that it was their opinion that there was no 
reasonable possibility that the veteran's skin cancer was the 
result of such exposure.

In January 1999, the RO denied on the merits the veteran's 
claim of entitlement to service connection for skin cancer, 
to include as secondary to exposure to ionizing radiation.  
In response to this adverse determination, the veteran and 
his representative submitted arguments in March 1999.  The 
veteran explained that the issue in this case was service 
connection for basal and squamous cell carcinoma (skin 
cancer) due to exposure to ionizing radiation.  The 
representative presented argument that challenged the 
reconstruction of the dose estimates.  He argued that the 
veteran's participation at the test site was not taken under 
consideration (i.e., recovering water and dead fish from the 
site).  He also argued that the radiation dose assessment was 
not valid since it was not signed.  In a February 2000 
statement, the veteran's representative reiterated arguments 
that were raised in the March 1999 statements.

In October 2000, following the claim being certified to the 
Board, the veteran's representative submitted a letter dated 
in March 1984 to the veteran and from a fellow serviceman.  
The serviceman stated he served aboard the USS ALBEMARLE 
during operation Crossroads.  In the letter, the serviceman 
reported participating in a [nuclear] tests.  He stated that 
he and the veteran watched a ship sink.  He stated that there 
was a cloud and mist which engulfed the area after the test.  
He related that the mist fell on them.  The veteran submitted 
a waiver of the RO's review of this evidence.

In March and June 2001, the veteran submitted additional 
evidence and included a waiver of the RO's review of that 
evidence.  This evidence included another copy of the March 
1984 letter by a fellow serviceman and a statement from the 
veteran stating he was exposed to radiation in service.  In 
addition, the veteran submitted a duplicate memorandum 
pertaining to the guidelines for implementation of 
legislation related to the provision of health services to 
veterans exposed to ionizing radiation as a result of 
detonation of nuclear devices.  The veteran also submitted 
reports pertaining to eligibility for receiving VA medical 
benefits.


II.  Analysis

A.  Veterans Claims Assistance Act

The Board observes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(c)).

As it pertains to the veteran's claim of service connection 
for skin cancer, the Board finds that all required notice and 
development action have been complied with during the 
pendency of this appeal.  In this regard, by virtue of 
numerous letters sent to the veteran and his representatives, 
the rating decisions, and statement of the cases, the veteran 
and his representative were given notice of the information 
and evidence necessary to substantiate his claim.  Moreover, 
the RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Indeed, it appears 
that all evidence identified has been obtained and associated 
with claims file.  Specifically, the information and evidence 
that has been associated with the claims file consist of the 
veteran's service medical records, postservice medical 
records, an opinion from the veteran's treating physician, an 
opinion from the VA Under Secretary of Health, reports and 
articles pertaining to radiation exposed veterans, reports of 
VA examinations, a statement from a fellow serviceman, and 
personal statements and arguments made by the veteran and his 
representative in support of his claim.  Further, the rating 
decisions and statements of the case addressed the law and 
evidentiary shortcomings of the veteran's claim.  The Board 
is unaware of any additional pertinent evidence, which is has 
not already been received by the RO and Board in connection 
with this appeal.  Thus, the veteran has received the notice 
and assistance contemplated by law.  Adjudication of this 
appeal, without remand to the RO for initial consideration 
under the new law, poses no prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, the claim is ready for appellate review.

B.  Service Connection

The veteran contends that he has skin cancer, to include 
basal and squamous cell carcinoma, due to radiation exposure 
in service.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
malignant tumor is manifested to a degree of 10 percent 
within one year after separation from service, this disease 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may also be granted 
for a disease which was diagnosed after discharge from 
military service, when the evidence establishes that such 
disease was incurred  in service.  38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Diseases specific to radiation-exposed veterans, such as 
various forms of cancers (e.g., leukemia, cancer of the 
thyroid, breast, pharynx, esophagus, stomach, small 
intestine, pancreas, bile duct, gall bladder, primary liver, 
salivary gland, urinary tract, multiple myeloma, and 
lymphomas) listed under 38 C.F.R. § 3.309(d), will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  38 
C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, such 
as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), 
found 5 years or more after service in an ionizing radiation 
exposed veteran may be service-connected, if the VA Under 
Secretary for Benefits determines that such disease is 
related to ionizing radiation exposure while in service, or 
if it is otherwise linked medically to ionizing radiation 
exposure while in service.

Service connection may also be granted for disability based 
on exposure to ionizing radiation, like all disabilities, 
when there is specific medical evidence linking it to such 
incident.  Combee v. Brown, 34 F.3d 1039, 1043- 45 (Fed. Cir. 
1994).

Thus, service connection for a disability that is claimed to 
be attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  
First, there are certain types of cancer that are 
presumptively service-connected if they become manifest in a 
radiation-exposed veteran.  38 U.S.C.A.      § 1112(c); 
38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service-connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).  38 C.F.R. § 3.311 provides instruction on 
the development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires that skin cancer become manifest 5 years 
or more after exposure.  38 C.F.R. § 3.311(b)(5).

The Board (like the RO) has carefully reviewed this appeal 
under all three of the legal theories by which service 
connection could be granted for the veteran's skin cancer, 
based on the theory of radiation exposure.  First, the Board 
observes that the claimed disability is not included in the 
list of conditions that may be presumptively service-
connected by an individual who participated in a radiation- 
risk activity, as set forth at 38 C.F.R. § 3.309(d).

Secondly, although skin cancer is included on the list of 
"radiogenic" diseases at 38 C.F.R. § 3.311(b), that 
regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases."  See Ramey v. 
Gober, 120 F.3d 1239, 1245 (Fed. Cir. 1997).  The RO 
undertook and completed the special development mandated by 
the regulation, and the Board finds that the opinion of the 
Chief Public Health and Environmental Hazards Officer, for 
the VA, stating that the veteran's skin cancer was not 
related to radiation exposure in service, is supported by the 
evidence of record.  (The Board will further discuss the 
significance of the VA opinion by the Chief Public Health and 
Environmental Hazards Officer under the Combee/Ramey analysis 
below).

Thirdly, the Combee/Ramey analysis includes the traditional 
approach to service-connection claims, i.e., adjudicating the 
issue of causation in service on a direct basis.  In this 
regard, the Board observes that the veteran's service medical 
records are negative for any finding or diagnosis of skin 
cancer.  The service department examinations conducted during 
the veteran's approximately 7.5 years of service show that 
the veteran's skin was normal.  The medical evidence of 
record shows that the veteran was not diagnosed as having 
skin cancer until 1985, approximately 35 years after his 
service discharge.

The Board observes that the most significant evidence 
regarding the etiology of the veteran's skin cancer primarily 
involves a June 1990 report from DNA, a March 1995 report 
from Dr. Schmelzer, a September 1998 report from the DSWA, 
and a December 1998 opinion from the VA Chief Public Health 
and Environmental Hazards Officer.  In June 1990, the DNA 
reported that there was no evidence to suggest that skin 
cancer was associated with radiation doses (external or 
internal) at the levels received by participants in 
atmospheric nuclear testing.  The report indicated that 
studies of medical treatment involving high skin dosage have 
implied a qualitative relationship between skin exposure in 
the range of 100's rem and statistical increases in skin 
cancer, but these dose levels were several orders of 
magnitude above those received by atmospheric test 
participants.  In March 1995, Dr. Schmelzer opined that 
because of the great number of skin cancers the veteran 
developed on the background of pigmented skin that his 
exposure to ionizing radiation in 1946 played a causation 
role.  In September 1998, the DSWA determined that the 
veteran had 0.52 rems during the drone boat operation, which 
was considered an upper bound.  An external dose summary 
showed that the veteran's neutron dose was 0.00 rem.  From 
July 1, 1946 to July 24, 1946, the veteran's radiation dose 
was 0.00 rem, and; from July 27, 1946 to July 1947, while 
aboard the ALBEMARLE, his dose was 0.00, with an upper bound 
of 0.6 rem.  His dose to the skin of the left shoulder and 
middle back was 5.2 rem.  In December 1998, the VA Chief 
Public Health and Environmental Hazards Officer, a physician 
who reviewed all of the pertinent evidence, including the 
objective evidence of the veteran's estimated exposure to 
ionizing radiation in service, concluded that it was unlikely 
that the veteran's multiple squamous cell and basal cell skin 
cancers could be attributed to exposure to ionizing radiation 
in service.  He specifically noted that the medical 
literature indicates that skin cancer was usually attributed 
to ionizing radiation at high doses, e.g., several hundred 
rads; and that excess numbers of basal cell cancers have also 
been reported in skin which received estimated doses of 9-12 
rads in margins of irradiated areas.

The Board finds that the opinion by the VA Chief Public 
Health and Environmental Hazard's Office is more probative 
than the March 1995 opinion of Dr. Schmelzer.  In this 
regard, the VA physician in December 1998 reviewed the 
veteran's complete claims file, which included medical 
records, estimates of his radiation exposure in service, as 
well as the March 1995 opinion of Dr. Schmelzer.  In 
addition, the VA physician based his opinion on sound medical 
and scientific principles as found in medical texts.  It is 
also significant that the December 1998 opinion is consistent 
with the DNA report of June 1990.  In this regard, the VA 
physician specifically stated that skin cancer usually was 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads and that excess numbers of basal cell cancers 
have been reported in skin which received estimated doses of 
9-12 rads.  Such was the opinion of the DNA in June 1990.  
The Board observes that Dr. Schmelzer offered no support for 
his opinion that due to the fact that the veteran had a great 
number of skin cancers on the background of pigmented skin 
that his exposure to ionizing radiation in 1946 played a 
causation role.  He pointed to no medical text or authority 
to support his opinion, and his opinion is not consistent 
with the evidence of record.  The evidence of record shows 
that skin cancer is associated with high dosages of radiation 
exposure and the veteran was noted to have low radiation 
exposure in service.  Moreover, it does not appear that Dr. 
Schmelzer even considered the estimated dose exposure the 
veteran was deemed to have encountered in service.  In this 
regard, his opinion appears to have been based on incomplete 
data.  The Board must conclude that an opinion based on 
incomplete data, or one which is not substantiated by sound 
medical principles, lacks probative value, especially in 
light of a fully rationalized opinion of record.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that 
the Board is entitled to independently assess the probative 
value and weight of the evidence before it).

The Board notes that the veteran's representative argues that 
the veteran should be awarded service connection based on the 
provisions of 38 U.S.C.A. § 1154(b) (pertaining to combat 
veterans).  This provision provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service ". . .the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service."  38 U.S.C.A. 
§ 1154(b) (West 1991).  With respect to the veteran's 1154(b) 
argument, the Board observes that it is of no consequence to 
discuss whether the veteran was or was not involved in 
combat, as he does not allege or assert that he actually had 
skin cancer in service.  He has always maintained and the 
medical records show that he first developed skin cancer many 
decades after service.  Given the veteran's assertion and the 
medical evidence of record, 38 U.S.C.A. § 1154 is not for 
application in the instant case.

As previously stated, the veteran's sole contention is that 
his postservice skin cancer was caused by radiation exposure 
in service.  Consequently, the determinative question is 
whether the veteran has submitted probative medical evidence 
linking his current skin cancer to service.  In this respect, 
the Board finds it of importance to mention that even if 
38 U.S.C.A. § 1154(b) was for application, such statute does 
not obviate the requirement that the veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service.  Wade v. West 11 Vet. 
App. 302 (1999).  As discussed above, the veteran has 
presented no probative medical evidence linking his current 
skin cancer to his period of active military service.

With respect to the veteran's assertion that his skin cancer 
(diagnosed well over 30 years following his service 
discharge) is related to radiation exposure in service, the 
Board finds that such assertion is of no effect in the 
absence of probative supporting medical evidence.  As a lay 
person, the veteran lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  As noted above, 
the probative medical evidence shows that there is no 
relationship between the veteran's post-service skin cancer 
and service, including exposure to radiation in service.

The veteran and his representative appear to challenge the 
radiation dose estimate provided by the DSWA and DNA.  The 
Board observes that 38 C.F.R. § 3.311(a)(2) provides that in 
claims based upon participation in atmospheric nuclear 
testing, dose data will in all cases be requested from the 
appropriate office of the Department of Defense.  In the 
instant case, DSWA and DNA is the appropriate office where 
requests for a dose estimate are to be made.  The DNA is the 
agency within the Department of Defense that serves as the 
Department's center for nuclear expertise; its mission 
includes researching the effects of nuclear weapons on 
humans.  See Ramey v. Gober, 120 F.3d 1239 (Fed.Cir. 1997).  
The Board notes that the veteran's radiation dose assessment 
provided by DNA, in 1990, initially determined that the 
veteran was not exposed to radiation.  However, in 1998, the 
DSWA determined that the veteran was in fact exposed to a low 
dose of radiation.  Such finding was supported by an 
operation CROSSROADS fact sheet, an executive summary from 
the National Academy of Sciences (NAS), and multiple 
references.  In obtaining the veteran's dose assessment 
during service, the veteran's complete service history was 
taken into consideration, including the veteran's history of 
collecting water samples and dead fish after the nuclear 
testing.  The Board specifically observes that the NAS report 
addressed the accuracy of the radiation exposure information.  
Thus, 38 C.F.R. § 3.311(a)(3)(ii) provides that a dose 
estimate shall be considered from a "credible source" if 
prepared by a person or persons certified by an appropriate 
professional body in the field of health physics, nuclear 
medicine or radiology and if based on analysis of the facts 
and circumstances of the particular claim.  The fact that the 
veteran's dose estimate came out of the Department of Defense 
and was written by a nuclear test personnel review, 
electronics and systems directorate, and the fact that such 
estimate was supported by sound scientific evidence, the 
Board must conclude that the veteran's radiation dose 
assessment came from a credible source.  For these reasons 
and bases, the Board finds that the veteran's and his 
representative's argument that the veteran's dose estimate 
was in error, lacks merit; especially in light of the fact, 
that the veteran has not submitted any independent dose 
estimates which conflicts with the dose estimates of record.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim of service connection for skin cancer; the benefit-of-
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for skin cancer, to include as secondary 
to exposure to ionizing radiation, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

